Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 28, 2009                                                                                            Marilyn Kelly,
                                                                                                                   Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
  137994                                                                                               Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman
  In re Estate of JOHN PATRICK WHITE                                                                  Diane M. Hathaway,
  ______________________________________                                                                                Justices


  JEROME M. DAHL, as Trustee of the
  JOHN PATRICK WHITE TRUST,
            Petitioner-Appellant,
  v                                                                SC: 137994
                                                                   COA: 281420
                                                                   Iron CC: 06-000083-CZ
  JACALYN DAHL BAUMGARTNER and
  RICHARD A. BEKKALA,
             Respondents-Appellees.
  _______________________________________/

        On order of the Court, the application for leave to appeal the November 18, 2008
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 28, 2009                  _________________________________________
           d0921                                                              Clerk